Title: From Benjamin Franklin to Richard Price, 1 August 1767
From: Franklin, Benjamin
To: Price, Richard


Reverend and dear Sir,
Cravenstreet Saturday Aug 1. 67
Last Night I received a Letter from Dr. Robertson, acquainting me that the University of Edinburgh have on my Recommendation conferr’d the Degree of Dr. in Divinity upon the Revd. Mr. Cooper of Boston: an Event, that when I last had the Pleasure of seeing you, you may remember I was desirous of waiting for, before I should be concern’d in any new Application of the same kind. And indeed as I have made three already, I begin to feel a little unwilling to apply again immediately to the same University in favour of another, lest they should think me troublesome; tho’ they have hitherto been very obliging. And recollecting that you mention’d your having a Correspondence with the Principal of the College at Glasgow, I now purpose applying to that University for Mr. Elliot’s Degree, if you approve of it, and will with Mr. Radcliffe address your recommendation to the same Place, to accompany mine. Please to present my respectful Compliments to  Mrs. Price and Mrs. Barker; and believe me, with sincere Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
